Filed 8/11/16 P. v. George CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H043149
                                                                    (San Benito County
         Plaintiff and Respondent,                                   Super. Ct. No. CR1000848)

         v.

FREDERICK LOUIS GEORGE,

         Defendant and Appellant.



         An amended criminal complaint, which was filed in July 2010, charged defendant
Frederick Louis George with four counts of lewd conduct with a minor under the age of
14 (Pen. Code, § 288, subd. (a) – counts 1-4),1 forcible rape (§ 261, subd. (a)(2) – count
5), forcible sexual penetration by a foreign object (§ 289, subd. (a)(1) – count 6), and
aggravated sexual assault of a child (§ 269 – counts 7 & 8). In March 2013, a jury
convicted defendant of counts 1 and 4, acquitted him of counts, 2, 3, 5, and 7, and was
unable to reach a verdict on counts 6 and 8. In January 2014, the trial court sentenced
defendant to 10 years in prison. After defendant appealed, this court reversed the
judgment.
         On November 10, 2015, defendant was advised of his rights to a speedy trial, to
confront and cross-examine witnesses, to present evidence in his own behalf, and to


1
         All further statutory references are to the Penal Code.
remain silent. He waived these rights and pleaded no contest to count 1. Pursuant to the
negotiated agreement, the trial court imposed the lower term of three years with 1133
days of presentence credits. The trial court also imposed a court security fee of $40, a
criminal conviction assessment of $30, and a restitution fine of $300. Defendant was
ordered to register as a sex offender and to stay away from the victim. The remaining
count was dismissed.
       Defendant filed a notice of appeal on December 30, 2015. He also requested a
certificate of probable cause on the ground that there was insufficient evidence to support
the conviction because the victim gave false testimony. The certificate of probable cause
was granted on December 31, 2015. Defendant filed a second notice of appeal on
January 6, 2016, and challenged the sentence.
       According to the probation report, which was filed in May 2013, defendant was
suicidal when he told a social worker that he engaged in “some sexual activity” with his
13-year-old adopted daughter for approximately three weeks in February 2010.
According to defendant, the victim expressed a sexual interest in him and they kissed
several times. On one occasion, defendant put his hand down the victim’s pants and
rubbed her vagina. The social worker was uncertain as to the veracity of the report since
defendant’s story “expanded as time went by.” Defendant also told his wife about his
conduct and added that he had fondled the victim’s breasts and the victim had rubbed his
penis over her clothing. When questioned by her mother, the victim denied any sexual
activity between her and defendant. However, the victim’s love notes to defendant were
found in her bedroom. The victim later told investigators that there were several
incidents in which defendant touched her breasts and vagina as well as one incident of
intercourse.
       Appointed appellate counsel has filed an opening brief which states the case and
the facts but raises no issues. Defendant was notified of his right to submit written

                                             2
argument on his own behalf but he has failed to avail himself of the opportunity.
Pursuant to People v. Wende (1979) 25 Cal.3d 436, we have reviewed the entire record
and have concluded that there are no arguable issues on appeal.
      The judgment is affirmed.




                                            3
                                 _______________________________
                                 Mihara, J.



WE CONCUR:




______________________________
Elia, Acting P. J.




______________________________
Bamattre-Manoukian, J.




People v. George
H043149



                                   4